Name: Commission Regulation (EC) No 1452/2000 of 3 July 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1452Commission Regulation (EC) No 1452/2000 of 3 July 2000 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan Official Journal L 163 , 04/07/2000 P. 0025 - 0026Commission Regulation (EC) No 1452/2000of 3 July 2000on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in TaiwanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 47/1999 of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan(1), as amended by Regulation (EC) No 1556/1999(2), and in particular Article 4 thereof,Whereas:(1) Taiwan made a request on 26 April 2000.(2) The transfers requested by Taiwan fall within the limits of the flexibility provisions referred to in Article 4 of Regulation (EC) No 47/1999, as amended.(3) It is appropriate to grant the request.(4) It is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible.(5) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Council Regulation (EEC) No 3030/93(3), as last amended by Commission Regulation (EC) No 1072/1999(4),HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in Taiwan are authorised for the quota year 2000 as detailed in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 12, 16.1.1999, p. 1.(2) OJ L 184, 17.7.1999, p. 1.(3) OJ L 275, 8.11.1993, p. 1.(4) OJ L 134, 28.5.1999, p. 1.ANNEX- Category 2: carry-over of 410830 kilograms to year 2000 quantitative limits and transfer of 20000 kilograms from quantitative limits of category 3,- Category 2A: carry-over of 35000 kilograms to year 2000 quantitative limits and transfer of 20000 kilograms from quantitative limits of category 3,- Category 3: carry-over of 586460 kilograms to year 2000 quantitative limits,- Category 3A: carry-over of 59500 kilograms to year 2000 quantitative limits,- Category 4: carry-over of 788760 pieces to year 2000 quantitative limits and transfer of 450720 pieces from quantitative limits of category 8,- Category 5: transfer of 855280 pieces from quantitative limits of category 8,- Category 6: carry-over of 343426 pieces to year 2000 quantitative limits and transfer of 229080 pieces from quantitative limits of category 8,- Category 10: carry-over of 1872080 pairs to year 2000 quantitative limits and transfer of 1337200 pairs from quantitative limits of category 110,- Category 12: carry-over of 2731260 pairs to year 2000 quantitative limits and transfer of 1950900 pairs from quantitative limits of category 18,- Category 26: carry-over of 228760 pieces to year 2000 quantitative limits,- Category 28: carry-over of 151060 pieces to year 2000 quantitative limits and transfer of 107900 pieces from quantitative limits of category 18,- Category 28S: carry-over of 76256 pieces to year 2000 quantitative limits and transfer of 54468 pieces from quantitative limits of category 18,- Category 35: carry-over of 129347 kilograms to year 2000 quantitative limits and transfer of 407550 kilograms from quantitative limits of category 110,- Category 67: carry-over of 127820 kilograms to year 2000 quantitative limits and transfer of 91300 kilograms from quantitative limits of category 110,- Category 83: carry-over of 78610 kilograms to year 2000 quantitative limits and transfer of 56150 kilograms from quantitative limits of category 18,- Category 97: carry-over of 97650 kilograms to year 2000 quantitative limits and transfer of 69750 kilograms from quantitative limits of category 110,- Category 97A: carry-over of 44450 kilograms to year 2000 quantitative limits and transfer of 31750 kilograms from quantitative limits of category 110.